                     Case 18-12456-gs          Doc 214       Entered 11/25/20 12:10:47           Page 1 of 3




                                   UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF NEVADA
                                          LAS VEGAS DIVISION
IN RE: Desert Oasis Apartments, LLC                              CASE NO: 18-12456-gs
                                                                 DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter: 11
                                                                 ECF Docket Reference No. 212




On 11/25/2020, I did cause a copy of the following documents, described below,
Objection and Reservation of Rights of the U.S. Trutsee to the Application of the Chapter 11 Trustee for Order Approving
Employment of Pachulski Stang Ziehl & Jones LLP as Special Litigation Counsel ECF Docket Reference No. 212
Objection and Reservation of Rights of the U.S. Trustee to the Application of the Chapter 11 Trustee for Order Approving
Employment of Ghandi Deeter Blackham as Local Counsel for Pachulski Stang Ziehl & Jones LLP as Special Litigation
Counsel 213




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 11/25/2020
                                                           /s/ Edward M. McDonald Jr.
                                                           Edward M. McDonald Jr. NY 4126009
                                                           Trial Attorney
                                                           OFFICE OF THE UNITED STATES TRUSTEE
                                                           300 LAS VEGAS BOULEVARD SOUTH SUITE 4300
                                                           LAS VEGAS, NV 89101
                                                           702 388 6600
                        Case 18-12456-gs             Doc 214        Entered 11/25/20 12:10:47               Page 2 of 3




                                        UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF NEVADA
                                               LAS VEGAS DIVISION
 IN RE: Desert Oasis Apartments, LLC                                    CASE NO: 18-12456-gs

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11
                                                                        ECF Docket Reference No. 212




On 11/25/2020, a copy of the following documents, described below,

Objection and Reservation of Rights of the U.S. Trutsee to the Application of the Chapter 11 Trustee for Order Approving
Employment of Pachulski Stang Ziehl & Jones LLP as Special Litigation Counsel ECF Docket Reference No. 212
Objection and Reservation of Rights of the U.S. Trustee to the Application of the Chapter 11 Trustee for Order Approving
Employment of Ghandi Deeter Blackham as Local Counsel for Pachulski Stang Ziehl & Jones LLP as Special Litigation Counsel 213




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 11/25/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Edward M. McDonald Jr.
                                                                            OFFICE OF THE UNITED STATES TRUSTEE
                                                                            300 LAS VEGAS BOULEVARD SOUTH SUITE 4300
                                                                            LAS VEGAS, NV 89101
                   Case
PARTIES DESIGNATED AS     18-12456-gs
                      "EXCLUDE"            Doc 214
                                WERE NOT SERVED        Entered
                                                VIA USPS        11/25/20
                                                         FIRST CLASS MAIL 12:10:47     Page 3 of 3
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

DESERT OASIS APARTMENTS LLC              LENARD E. SCHWARTZER ESQ.                KAVITA GUPTA
ATTN: DAVID GAFFIN OR OFFICER MANAGING   SCHWARTZER & MCPHERSON LAW FIRM          1300 BRISTOL ST NO STE 100
OR GENERAL AGENT.                        2850 S. JONES BOULEVARD SUITE 1          NEWPORT BEACH CA 92660
10181 PARK RUN DRIVE SUITE 200           LAS VEGAS NV 89146
LAS VEGAS NV 89145




KEVIN W COLEMAN ESQ.                     JOHN D. FIERO ESQ.                       SHARA L LARSON ESQ.
NUTI HART LLP                            PACHULSKI STANG ZIEHL AND JONES          GHANDI DEETER BLACKHAM
411 30TH STREET SUITE 408                150 CALIFORNIA ST 15TH FLR               725 SO 8TH ST STE 100
OAKLAND CA 94609                         SAN FRANCISCO CA 94111-4500              LAS VEGAS NV 89101
